Citation Nr: 0920106	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-34 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right inguinal herniorrhaphy is not manifested 
by a postoperative recurrent hernia or an unoperated 
irremediable hernia, not well supported by a truss, or not 
readily reducible.


CONCLUSION OF LAW

The criteria for an evaluated higher than 10 percent for the 
Veteran's service connected right inguinal herniorrhaphy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Code 7338 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

The Veteran was notified in an April 2007 VCAA letter that he 
could submit evidence showing his service-connected right 
inguinal herniorrhaphy had increased in severity.  The 
Veteran was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the Veteran received 
this notice prior to the initial AOJ decision in this matter.  
This letter also provided notice regarding how disability 
ratings and effective dates are assigned if service 
connection is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

However, the Board notes that the April 2007 VCAA letter 
failed to notify the Veteran to provide information about the 
general criteria applicable to increased ratings for inguinal 
hernias.

The Supreme Court has held that the burden of showing that a 
notice error under the VCAA is harmful normally falls upon 
the party attacking the agency's determination.  Shinseki v. 
Sanders, 556 U.S. ___ (2009).  Often the circumstances of the 
case will make clear that the ruling, if erroneous, was 
harmful and nothing further need be said.  But, if not, then 
the party seeking reversal normally must explain why the 
erroneous ruling caused harm.  Id.  The Supreme Court noted 
that its holding did not address the correctness of the U.S. 
Court of Appeals for Veterans Claims' holding that an error 
in informing a Veteran about what information was necessary 
to substantiate his claim(s) had a "natural effect" of 
prejudice, but deficiencies  regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  Id. at ___ (slip. op. at 3).

VA can overcome the "natural effect" of prejudice by 
showing that the error did not affect the essential fairness 
of the adjudication.  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the Veteran, see Vazquez-Flores, 22 
Vet. App. at 48 ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for right inguinal 
herniorrhaphy are harmless error and did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  The Veteran was 
provided with the rating criteria for right inguinal 
herniorrhaphy in the August 2007 SOC.  

Based on the notices provided to the Veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letter, the rating 
decision and the statement of the case, what information or 
evidence was required for an increased rating to be granted.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Dr. W.F. dated in October 1976, Dr. 
S.D.M dated in October 1998, Dr. G.I. dated October 1998 to 
July 1999, and Dr. S.C. dated July 2003 to April 2007.  The 
Veteran was afforded a VA medical examination in June 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a right inguinal herniorrhaphy was 
established in an April 2005 rating decision based on a 
review of the Veteran's service medical records which showed 
that the Veteran had an inguinal hernia repair while on 
active duty.  The Veteran was awarded a rating of 10 percent 
disabled pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 
for inguinal hernia.  

In April 2007 the Veteran submitted a claim stating that his 
condition had worsened dramatically and permanently.  A June 
2007 rating decision denied the Veteran's claim for an 
increase in his disability rating.  The Veteran appeals the 
June 2007 decision and contends that his hernia disability is 
more severe than contemplated by the 10 percent rating.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 for inguinal 
hernias, a small, reducible hernia, a hernia without true 
hernia protrusion, or a hernia that is preoperative but 
remediable is rated as noncompensable.  A 10 percent rating 
is warranted for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  A 
small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  A large post-operative, recurrent hernia 
that is considered inoperable, which is not well supported 
under ordinary conditions and is not readily reducible 
warrants a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7338.

In June 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The examiner noted that the 
Veteran developed a right inguinal hernia during active 
service and had a failed herniorrhaphy.  The Veteran has had 
four more surgeries to repair the hernia and the examiner 
stated that the last surgery was successful.  The examiner 
stated that the Veteran has been stable since onset and noted 
that the Veteran's only current symptom was right groin pain.  
There was no hernia present at the time of the examination.  
The examiner stated the residuals of the right inguinal 
herniorrhaphy had a moderate effect on the Veteran's daily 
activities and that the Veteran is unable to lift anything 
heavy because it causes pain.  

The Veteran submitted a letter dated April 2007 from his 
private doctor, who performed the Veteran's most recent 
hernia operation offering the doctor's opinion on the his 
current condition.  The Veteran's chief complaint during the 
visit was right groin pain.  The doctor could not identify a 
recurrent hernia at the time of the examination and stated 
that the Veteran did not require any further surgery for 
hernia at that time.  He also noted that the right inguinal 
scar is well healed.  The doctor was of the opinion that the 
Veteran likely had right groin pain and discomfort at that 
time due to his numerous hernia surgeries.

In light of the evidence, the Board finds that the Veteran is 
not entitled to a rating in excess of 10 percent for his 
right inguinal herniorrhaphy disability.  The Veteran does 
not have either a small, post-operative recurrent hernia or 
an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible, as 
required for the assignment of a 30 percent evaluation under 
Diagnostic Code 7338, noted above.

Both the VA examiner and the Veteran's private doctor agreed 
that he does not have any signs of a current hernia.  Neither 
the examiner, nor the Veteran's private doctor indicated that 
the Veteran required further surgery or that the injury was 
not well supported.  The Board notes the Veteran's current 
complaints of pain and finds that the 10 percent rating 
contemplates these associated complaints of pain and is 
appropriate to address that complaint.  

While the Board considered the issue of an increased 
disability rating based on scarring, the Veteran's scar is 
noncompensable.  The Veteran is not entitled to an increased 
rating because the Veteran's doctor noted that the scar was 
well healed and the scar is not painful, does not exceed six 
square inches, is stable, does not inhibit movement or use, 
or adhere to the underlying tissue.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

The Veteran and his representative also contend that the VA 
C&P examination was inadequate because the examiner did not 
review the claims file and request that the Veteran be 
provided a new examination.  In the examination, the examiner 
reviewed the history of the Veteran's hernia, as related by 
the Veteran, the effect of the hernia on the Veteran's daily 
activities, and conducted a physical examination.  The 
examiner's conclusions were virtually identical to the 
conclusions of the Veteran's private doctor.  The Board finds 
that a new C&P examination is unnecessary as the June 2007 
examination accurately reflects the current state of the 
Veteran's disability.  

As such, the Veteran is not entitled to a rating in excess of 
10 percent for his right inguinal herniorrhaphy disability.
  
In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a rating in excess 
of 10 percent for the Veteran's right inguinal herniorrhaphy 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for right 
inguinal herniorrhaphy is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


